DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

	Application Status
Claims 154-173 are pending and have been examined in this application. 
This communication is the first action on the merits.
An information disclosure statement (IDS) has been filed on 29 April 2021 and reviewed by the Examiner.

Information Disclosure Statement
The information disclosure statement filed on 29 April 2021 fails to comply with 37 CFR 1.98(a)(2), which requires a legible copy of each cited foreign patent document; each non-patent literature publication or that portion which caused it to be listed; and all other information or that portion which caused it to be listed. It has been placed in the application file, but the information referred to therein (where crossed by strike-out line(s)) has not been considered.
Specification
   Applicant is reminded of the proper content of an abstract of the disclosure.
A patent abstract is a concise statement of the technical disclosure of the patent and should include that which is new in the art to which the invention pertains. The abstract should not refer to purported merits or speculative applications of the invention and should not compare the invention with the prior art.
If the patent is of a basic nature, the entire technical disclosure may be new in the art, and the abstract should be directed to the entire disclosure. If the patent is in the nature of an improvement in an old apparatus, process, product, or composition, the abstract should include the technical disclosure of the improvement. The abstract should also mention by way of example any preferred modifications or alternatives. 
Where applicable, the abstract should include the following: (1) if a machine or apparatus, its organization and operation; (2) if an article, its method of making; (3) if a chemical compound, its identity and use; (4) if a mixture, its ingredients; (5) if a process, the steps.
Extensive mechanical and design details of an apparatus should not be included in the abstract. The abstract should be in narrative form and generally limited to a single paragraph within the range of 50 to 150 words in length.
The abstract filed on 29 April 2021 appears unrelated to the novelty and/or concept of the claimed invention. 
See MPEP § 608.01(b) for guidelines for the preparation of patent abstracts.

The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 

Claim Objections
Claim 160 is objected to because of the following informalities:  “… based on analysis of the one or more images …” appears to be a typographical error and should be :  “… based on analysis of the data of the one or more images …” to keep a consistent language throughout the claims.  Appropriate correction is required.

Claim 170 is objected to because of the following informalities:  “… includes determining an arrow indicating a turn or determine a blinking light” appears to be a typographical error and should be :  “… includes determining an arrow indicating a turn or determining a blinking light”.  Appropriate correction is required.

Applicant is advised that should claims 154, 161 and 162 be found allowable, claims 171-173 will be objected to under 37 CFR 1.75 as being a substantial duplicate thereof. When two claims in an application are duplicates or else are so close in content that they both cover the same thing, despite a slight difference in wording, it is proper after allowing one claim to object to the other as being a substantial duplicate of the allowed claim. See MPEP § 608.01(m). Based on the specification, the “means [for]” limitations in claims 171-173 refer to the exact same corresponding limitations recited in claims 154, 161 and 162.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 154-173 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 154, 163, 164 and 171 are indefinite because of the recited limitation “data of the one or more images” in line 6 of claims 154, 163, 164 and 171 and in lines 8-9 of claims 154, 163, 164 and 171. It is unclear, to the Examiner, whether Applicant is referring to the same data of the one or more images previously recited in line 4 claims 154, 163, 164 and 171, respectively or not. Examiner suggests amending such limitations in line 6 of claims 154, 163, 164 and 171 and in lines 8-9 of claims 154, 163, 164 and 171 to instead recite “the data of the one or more images”.

Claims 154, 163, 164 and 171 are indefinite because of the recited limitation “determine at least one navigational action for the vehicle based on the state of the at least one traffic light, the at least one navigational action for the vehicle including delegating control of the vehicle to a driver”. It is unclear, to the Examiner, what exactly Applicant is referring to by the bolded limitation due to the current configuration and language of the claims. Based on the claims, it appears that “the state of the at least one traffic light” is referring to the color and/or change of the color(s) of the at least one traffic light. And based on how claims 154, 163, 164 and 171 are currently recited, it appears as if the navigational action which is determined based on the state of the at least one traffic light includes delegating control of the vehicle to a driver which is not correct since the only mention of delegating control of the vehicle to a driver in the specification is stated in paragraph [0195] which is only associated with the confidence level associated with the traffic lights.

Claims 155, 157, 165, 167 are indefinite because of the recited limitations “at least one navigational action for the vehicle”. It is unclear, to the Examiner, whether Applicant is referring to the same at least one navigational action for the vehicle previously recited or not. Examiner suggests amending such limitations in claims 155 (two instances), 157, 165 (two instances) and 167 to instead recite “the at least one navigational action for the vehicle”.

Claims 156, 158, 159, 166, 168 and 169 are indefinite because of the recited limitations “one or more actuator systems of the vehicle”. It is unclear, to the Examiner, whether Applicant is referring to the same one or more actuator systems of the vehicle previously recited or not. Examiner suggests amending such limitations in claims 156 (two instances), 158 (two instances), 159 (two instances), 166 (two instances), 168 (two instances) and 169 (two instances) to instead recite “the one or more actuator systems of the vehicle”.

Claims 160 and 170 are indefinite because of the recited limitations “a state of the at least one traffic light”. It is unclear, to the Examiner, whether Applicant is referring to the same state of the at least one traffic light or not. Examiner suggests amending such limitations in claims 160 and 170 to instead recite “the state of the at least one traffic light”.

Claim 166 is indefinite because of the recited limitation “a change of the state of the at least one traffic light”. It is unclear, to the Examiner, whether Applicant is referring to the same change of the state of the at least one traffic light previously recited in claim 165 or not. Note: since claim 156 is dependent on claim 154 and not claim 155; the equivalent claim 166 might be dependent on claim 165 due to a typographical error and was meant to be dependent upon claim 164.

Claim 170 is indefinite because of the recited limitation “data of the one or more images”. It is unclear, to the Examiner, whether Applicant is referring to the same data of the one or more images previously recited in line 4 claim 164 or not. Examiner suggests amending such limitation in claim 170 to instead recite “the data of the one or more images”. 

Claims 161, 162, 172 and 173 are rejected as being dependent upon a rejected claim.
Appropriate correction is required.

Claim Rejections - 35 USC § 102
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 154, 155, 159-165 and 169-173 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Shalom (US20160306361A1).
Regarding claim 154, Shalom discloses a system for vehicle navigation (see at least [0243], [0251]), the system comprising: a memory interface (see at least [0259]); and at least one processing circuitry programmed (see at least [0259]) to: receive via a data interface data of one or more images captured by one or more cameras representative of an environment of a vehicle (see at least [0244], [0245], [0080] and [0280]); identify, based on analysis of data of the one or more images, a representation of at least one traffic light in the one or more images (see at least [0270]); determine a state of the at least one traffic light based on analysis of data of the one or more images (see at least [0244], [0247] and [0275); determine at least one navigational action for the vehicle based on the state of the at least one traffic light (see at least [0251], [0258] and [0268]), the at least one navigational action for the vehicle including delegating control of the vehicle to a driver (see at least [0157]); and cause one or more actuator systems of the vehicle to implement the determined at least one navigational action for the vehicle (see at least [0251], [0258], [0264], [0268], [0277] and [0316]).

Regarding claim 155, Shalom discloses wherein to determine at least one navigational action for the vehicle based on the state of the at least one traffic light includes to determine at least one navigational action for the vehicle based on a change of the state of the at least one traffic light (see at least [0243], [0244], [0248], [0249], [0251], [0258] and [0268]).

Regarding claim 159, Shalom discloses wherein to cause one or more actuator systems of the vehicle to implement the determined at least one navigational action for the vehicle includes to cause one or more actuator systems of the vehicle to stop based on the state of the at least one traffic light being red (see at least [0251], [0258] and [0268]).

Regarding claim 160, Shalom discloses wherein to determine a state of the at least one traffic light based on analysis of the one or more images includes to determine an arrow indicating a turn or determine a blinking light (see at least [0269], [0276], [0286], [0287], [0315], [0316], [0342]-[0344] and [0349]).

Regarding claim 161, Shalom discloses further comprising: the one or more cameras (see at least [0080], [0244], [0245], [0268] and [0280]).

Regarding claim 162, Shalom discloses further comprising: a position sensor (see at east [0246] and [0271]).

Regarding claim 163, Shalom discloses a vehicle comprising: a memory interface; and at least one processing circuitry programmed to (see at least Figure 1, Figure 2A, [0028], [0080] and [0092]). The rest of claim 163 is commensurate in scope with claim 154. See above for rejection of claim 154.

Regarding claim 164, Shalom discloses one or more non-transitory computer-readable storage media comprising program instructions, when executed by at least one processing circuitry, cause the processing circuitry to perform operations (see at least [0025]). The rest of claim 166 is commensurate in scope with claim 154. See above for rejection of claim 154.

Regarding claims 165, 169  and 170, claims 165, 169 and 170 are commensurate in scope with claims 155, 159 and 160, respectively. See above for rejection of claims 155, 159 and 160.

Regarding claims 171, 172 and 173, claims 171, 172 and 173 are commensurate in scope with claims 154, 161 and 162, respectively. See above for rejection of claims 154, 161 and 162.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 156 and 166 are rejected under 35 U.S.C. 103 as being unpatentable over Shalom (US20160306361A1) in view of Drummond (US9783125B2).
Regarding claim 156, while Shalom discloses wherein to cause one or more actuator systems of the vehicle to implement the determined at least one navigational action for the vehicle includes to cause one or more actuator systems of the vehicle perform the at least one navigational action based on a change of the state of the at least one traffic light and that a yellow state of the at least one traffic light would include causing one or more actuator systems of the vehicle to stop (see at least [0243], [0244], [0248], [0249], [0251], [0258] and [0268]) and while the change of the state of the at least one traffic light including a green to yellow scenario is known to one of ordinary skill in the art; Examiner still further points to Drummond to expedite prosecution. Drummond suggests wherein to cause one or more actuator systems of the vehicle to implement the determined at least one navigational action for the vehicle includes to cause one or more actuator systems of the vehicle to stop based on a change of the state of the at least one traffic light from green to yellow (see at least claim 26). It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have modified Shalom to incorporate the teachings of Drummond which teaches wherein to cause one or more actuator systems of the vehicle to implement the determined at least one navigational action for the vehicle includes to cause one or more actuator systems of the vehicle to stop based on a change of the state of the at least one traffic light from green to yellow since they are both directed to vehicle guidance based on traffic light(s) and incorporation of the teachings of Drummond would increase accuracy and thereby increase safety and reliability of the overall system.

Regarding claim 166, claim 166 is commensurate in scope with claim 156. See above for rejection of claim 156.

Claims 157, 158, 167 and 168 are rejected under 35 U.S.C. 103 as being unpatentable over Shalom (US20160306361A1) in view of Doemling (WO2019079941A1).
Regarding claim 157, while Shalom discloses determining the location of a stop line relative to the at least one traffic light since vehicle(s) must stop at stop line(s) based on the state of the at least one traffic light (see at least [0299]-[0303]); Examiner further points to Doemling to expedite prosecution. Doemling suggests wherein to determine at least one navigational action for the vehicle based on the state of the at least one traffic light includes to determine a stop location of the vehicle (see at least Figure 1, [0003], [0008], [0009], [0014], [0016], [0036], [0050], [0051] and [0053]). It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have modified Shalom to incorporate the teachings of Doemling which teaches wherein to determine at least one navigational action for the vehicle based on the state of the at least one traffic light includes to determine a stop location of the vehicle since they are both directed to vehicle guidance based on traffic light(s) and incorporation of the teachings of Drummond would increase accuracy and thereby increase safety and reliability of the overall system.

Regarding claim 158, Shalom as modified by Doemling discloses wherein to cause one or more actuator systems of the vehicle to implement the determined at least one navigational action for the vehicle includes to cause one or more actuator systems of the vehicle to stop at the stop location (see at least Shalom [0251], [0258], [0268] and [0299]-[0303]).

Regarding claims 167 and 168, claims 167 and 168 are commensurate in scope with claims 157 and 158. See above for rejection of claims 157 and 158.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAHAR MOTAZEDI whose telephone number is (571)272-0661. The examiner can normally be reached Monday-Thursday 8:30a.m. - 6:30p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Faris Almatrahi can be reached on (313) 446-4821. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/S.M./Examiner, Art Unit 3667                                                                                                                                                                                                        
/FARIS S ALMATRAHI/Supervisory Patent Examiner, Art Unit 3667